Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is directed to having the controller establishing an electrical connection between the additional motor and the first secondary winding WHEN “an electrical connection between the motor and the secondary winding is established”.  HOWEVER, this renders the claim indefinite because it is not clear if this is referring to having the electrical connection between the motor and the “first secondary winding” OR the “second secondary winding”.
Looking to the applicant’s original disclosure (both Figure 4 and Paragraph 27) the examiner will expedite prosecution by interpreting Claim 15 as intending to recite having “an electrical connection between the motor and the second secondary winding is established”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Norbeck et al (US 2014/0075982 A1) (Norbeck hereinafter) in view of Wu et al (US 2016/0248363 A1) (Wu hereinafter).
Regarding Claim 1, Norbeck discloses:  A refrigeration system (100), comprising: 
a compressor (102) configured to circulate refrigerant through a refrigerant loop (Figure 1); 
a motor (124) configured to drive the compressor (Figure 1); and 
a variable speed drive (52) coupled to the motor and configured to supply power to the motor (Paragraph 37), wherein the variable speed drive (VSD hereinafter) comprises: 
a transformer (Paragraph 50; Claim 4) coupled to an alternating current (AC) power source (Paragraph 55); 
wherein the VSD is configured to supply power at a variable supplied voltage to the motor when the motor operates below a threshold voltage (Paragraph 48-49; Figure 2C; Norbeck describes how the VSD comprises a bypass arrangement that allows 
wherein the VSD is configured to supply power at a fixed supplied voltage when the motor operates at or above the threshold voltage (Paragraph 48-49; Figure 2C; Norbeck describes how the VSD comprises a bypass arrangement that allows voltage to be supplied directly to the motor through a bypass line & switch (405), which would be supplying power at a fixed voltage when the motor is operating at or above the threshold voltage (which as noted above would be the normal operating voltage of the motor).  This is structurally identical to the applicants invention (as shown in Figure 4) where the second secondary winding (520) supplies a fixed voltage directly to the motor.  So the VSD of Norbeck would be configured to supply power at a fixed supplied voltage to the motor in the same way as the applicant’s invention).  
While Norbeck does describe how their VSD comprises a transformer (see at least Clam 4), they are silent regarding the VSD specifically comprising:  a primary winding of a step down transformer; 
a first secondary winding of the step down transformer, wherein the first secondary winding is configured to supply power at a variable supplied voltage to the motor when the motor operates below a threshold voltage; and 
a second secondary winding of the step down transformer, wherein the second secondary winding is configured to supply power at a fixed supplied voltage when the motor operates at or above the threshold voltage.  
HOWEVER, Wu is also directed to a VSD for a refrigeration system (see Abstract), where the VSD comprises: a primary winding (202) of a step down transformer (Figure 5); 
a first secondary winding (104) of the step down transformer; and 
a second secondary winding (106) of the step down transformer.
As noted above, Norbeck does describe how their VSD comprises a transformer (see at least Claim 4) and Wu demonstrates that it would have been known to those having ordinary skill in the art that the transformer of a VSD can comprise a main primary winding & a plurality of secondary windings, where the secondary windings supply the voltage from the primary windings to the motor.  FURTHERMORE, Wu also describes how the advantage of using a multi-pulse transformer in a variable speed drive include reduced input current harmonics, improved immunity to power quality issues, and increased efficiency over PWM rectifiers (see Paragraph 13).    
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VSD of Norbeck to have a primary winding & a plurality of secondary windings (as taught by Wu), as the use of windings in the VSD’s transformer is well known and would provide the benefit of reducing input current harmonics, improved immunity to power quality issues & increased efficiency over PWM rectifiers.
Regarding Claim 2, Norbeck in view of Wu teaches the invention as disclosed above in Claim 1, wherein Norbeck further discloses:  wherein the VSD comprises: 
a rectifier coupled to the first secondary winding, wherein the rectifier is configured to convert a fixed voltage from the AC power source into direct current (DC) power; 
a DC link coupled to the first secondary winding, wherein the DC link is configured to filter the DC power from the rectifier, or store the DC power from the rectifier, or both; and 
an inverter coupled to the first secondary winding, wherein the inverter is configured to convert the DC power from the DC link into variable voltage AC power and supply the variable voltage AC power the motor (see Figure 2C; This figure shows how power is supplied through the power controller device (404), where the power controller device comprises a rectifier, DC link & inverter.  In the proposed modification of Norbeck to have the plurality of secondary windings as taught by Wu (as outlined in the rejection of Claim 1 above), this would result in the rectifier, DC link & inverter being coupled to the secondary winding as manner recited in the claim.  For clarity, see the modification of Figure 2C below with the power device 404 being coupled to the first secondary winding (104)).  

    PNG
    media_image1.png
    628
    1104
    media_image1.png
    Greyscale

Regarding Claim 3, Norbeck in view of Wu teaches the invention as disclosed above in Claim 1, wherein Norbeck further discloses:  wherein the second secondary winding is rated for a fixed speed mains voltage rating of the motor (Paragraph 48-49; Figure 2C; Norbeck describes how the VSD comprises a bypass arrangement that allows voltage to be supplied directly to the motor through a bypass line & switch (405), which is to be used to supply the normal operating voltage to the motor during normal operating conditions.  This voltage would be rated for the fixed speed mains voltage rating of the single motor of Norbeck.  This is evidenced by Wu who describes in Paragraph 11 how the compressor motors can be selected with a specific rating of 575 volts.).  
Regarding Claim 4, Norbeck in view of Wu teaches the invention as disclosed above in Claim 1, wherein Norbeck further discloses:  wherein the primary winding is rated for up to 15,000 V (Paragraph 9; Norbeck describes how their invention is directed to a VSD that is 
Regarding Claim 5, Norbeck in view of Wu teaches the invention as disclosed above in Claim 1, wherein Norbeck further discloses:  comprising: 
a condenser (104) disposed along the refrigerant loop, wherein the condenser is configured to receive refrigerant from the compressor and place the refrigerant in a first heat exchange relationship with a cooling fluid, such that the refrigerant condenses to a liquid refrigerant (Figure 1; Paragraph 38); and 
an evaporator (106) disposed along the refrigerant loop, wherein the evaporator is configured to receive the liquid refrigerant from the condenser and place the liquid refrigerant in a second heat exchange relationship with a heating fluid, such that the liquid refrigerant evaporates into a vapor refrigerant (Figure 1; Paragraph 39).  
Regarding Claim 6, Norbeck in view of Wu teaches the invention as disclosed above in Claim 1, wherein Norbeck further discloses:  wherein the primary winding is coupled to a three- phase AC power source (304; Figure 1; Paragraph 43; Norbeck describes how the AC power is supplied from the buildings electrical service, where Figure 1 shows the power source being supplied as a three-phase power source.  It is also noted that Wu ALSO teaches having the transformer of the VSD connected to a three-phase AC power source (see Paragraph 6 - Lines 4-7.).  
Regarding Claim 7, Norbeck in view of Wu teaches the invention as disclosed above in Claim 6, wherein Norbeck further discloses:  wherein the three-phase AC power source supplies power having up to 15 kilovolts (kV) (Paragraph 9; Norbeck describes how their invention is directed to a VSD that is configured to provide voltages to the motor in a range 
Norbeck is silent regarding the three-phase AC power source supplying power at a frequency between 50 Hertz (Hz) and 60 Hz.  
HOWEVER, Wu does teach how the compressor motor used in HVAC applications is designed to operate at 60 hz (see Paragraph 11).
The use of a frequency of 60 hz for electric motors allows for one family of motors for all applications globally (see Paragraph 11 of Wu).  So having the VSD of Norbeck designed to operate at least at 60 hz would allow for the system to be utilized in a greater number of countries around the world.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VSD of Norbeck (as previously modified) to operate at 60 hz (as taught by Wu), as the use of this frequency would allow the system to drawn power in many countries around the world.
Regarding Claim 8, Norbeck in view of Wu teaches the invention as disclosed above in Claim 1, wherein Norbeck (as modified by Wu) further discloses:  comprising: 
a first circuit comprising the first secondary winding (incorporated into Norbeck in view of Wu), the motor (Norbeck: 124), and a first switch (Norbeck: 403); 
a second circuit comprising the second secondary winding (incorporated into Norbeck in view of Wu), the motor (Norbeck: 124), and a second switch (Norbeck: 405; see the modified figure below showing the proposed modification of Norbeck); and 
a controller (Norbeck: 108 or 406) communicatively coupled to the first switch of the first circuit and the second switch of the second circuit (Norbeck: Paragraph 8).  

    PNG
    media_image1.png
    628
    1104
    media_image1.png
    Greyscale


Claims 9-13 & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Norbeck & Wu as applied to claim 7 above, and further in view of Farr et al (US 2015/0084553 A1) (Farr hereinafter).
Regarding Claim 9, Norbeck in view of Wu teaches the invention as disclosed above in Claim 7, wherein Norbeck further discloses:  wherein the controller (108 or 406) is configured to close the first switch (403) and open the second switch (405) when the motor operates below the threshold voltage (Paragraphs 4 & 48-49; Norbeck describes how during start-up (when the motor operates below the threshold value), power is supplied through the power controller device (404; which includes the rectifier, DC link & Inverter).  In this state, the first switch (403) is closed and the second switch (405) is opened), and wherein the controller (108 or 406) is configured to close the second switch (405) when the motor operates at or above the threshold voltage (Paragraphs 8 & 48-49; Norbeck describes how during normal operation 
While Norbeck does provide a teaching of having a first switch (403), a second switch (405) and a controller (108 or 406) for controlling the actuation of those switches (see Paragraph 8), Norbeck fails to teach specifically:  wherein the controller is configured to open the first switch when the motor operates at or above the threshold voltage.  
HOWEVER, Farr provides a teaching of having an electric motor (4A) supplied power through various circuits, where the power can be fed through a reduced voltage starter device (14) OR through a second line (20A) that bypasses the reduced voltage starter device (Figure 1), where each circuit is provided with a switch/isolation connector (16).  PLEASE NOTE, the proposed modification is to modify Norbeck to have switches disposed such that each of the bypass line & the power controller device can be selectively connected between the power source and the motor (as taught by Farr).  This would result in at least a new switch installed directly upstream of the power controller device (404) which would become the new “first switch”, where when power is routed through the bypass line this switch would be opened to prevent any power from flowing through the power controller device when the power is being routed through the unchanged second switch (405).
This modification would help to ensure that the power is properly routed through either the power controller device (404) or through the circuit that by-passes the power controller device.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VSD of Norbeck (as previously modified) to have an isolation switch installed (as taught by Farr) to isolate 
Regarding Claim 10, this claim is disclosing the same limitations that were previously recited in Claim 9 (which by virtue of its dependency includes the limitations recited in Claims 7 & 1).  Therefore, Claim 10 is rejected under the same prior art and motivations as those used for the rejection of Claim 9.
Regarding Claim 11, this claim is disclosing the same limitations that were previously recited in Claim 2.  Therefore, Claim 11 is rejected under the same prior art and motivations as those used for the rejection of Claim 2.
Regarding Claim 12, Norbeck in view of Wu & Farr teaches the invention as disclosed above in Claim 11, wherein Norbeck (as modified by Wu & Farr) further teaches:  comprising: 
a first circuit comprising the first secondary winding (incorporated into Norbeck in view of Wu), the motor (Norbeck: 124), the rectifier, the DC link, the inverter (404; Figure 2C) and a first switch (incorporated into Norbeck by Farr in view of Claim 10); 
a second circuit comprising the second secondary winding (incorporated into Norbeck in view of Wu), the motor (Norbeck: 124), and a second switch (Norbeck: 405; see the modified figure below showing the proposed modification of Norbeck).  

    PNG
    media_image2.png
    628
    1104
    media_image2.png
    Greyscale

Regarding Claim 13, this claim is disclosing the same limitations that were previously recited in Claim 9.  Therefore, Claim 13 is rejected under the same prior art and motivations as those used for the rejection of Claim 9.
Regarding Claim 16, Norbeck in view of Wu & Farr teaches the invention as disclosed above in Claim 10, wherein Norbeck further discloses:  wherein the second secondary winding is rated for 4160 V (Paragraph 9; Norbeck describes how their invention is directed to a VSD that is configured to provide voltages to the motor in a range between 600-25,000 volts.  This would necessitate that the secondary winding could be rated for 4,160 volts.).  
Regarding Claim 17, this is a method claim directed to the method steps that would be performed by the apparatus as disclosed above in Claim 10 IN ADDITION TO specifying that the second secondary winding is integral with the VSD
Therefore, the method steps recited in Claim 17 that would be performed by the apparatus as disclosed above in Claim 10 are rejected under the same prior art and motivations as those used in the rejection of Claim 10.
With respect to the additional limitation, Norbeck as modified by Wu to have the transformer with the plurality of secondary windings, this would result in secondary windings being integral with the VSD.  FURTHERMORE, even if proposed combination of prior art did not provide a teaching for having the secondary windings integrally formed with the VSD, the courts have held that “the use of a one piece construction…would be merely a matter of obvious engineering choice”, see MPEP 2144.04 Paragraph V.B.
Regarding Claim 18, Norbeck in view of Wu & Farr teaches the method as disclosed above in Claim 17, wherein Norbeck further discloses:  comprising switching from the first power to the second power when the voltage demand of the motor reaches the threshold (Paragraphs 48-49; Norbeck describes how the motor is supplied either with a first reduced power through the power controller device (404) or a second power through the bypass line (which is the full power supplied by the power source)).  
Regarding Claim 19, this is a method claim directed to the apparatus as disclosed in Claim 9.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 19 is rejected under the same reasoning as those used in the rejection of Claim 9.

Claims 14-15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Norbeck, Wu & Farr as applied to claim 10 above, and further in view of Schnetzka et al (US 2008/0174257 A1) (Schnetzka hereinafter).
Regarding Claim 14, Norbeck in view of Wu & Farr teaches the invention as disclosed above in Claim 10, wherein Norbeck, Wu & Farr fail to teach:  comprising the motor and an additional motor, wherein the VSD is coupled to the additional motor and is configured to supply power to the additional motor.
HOWEVER, Schnetzka does teach a variable speed drive for suppling power from an AC power source to a motor (see Figure 1B), the VSD comprising a bypass line (see Figure 4), where the system comprises a motor AND an additional motor (106; Figure 1B; both motors are identified with the same reference character), wherein the VSD (104) is coupled to the additional motor and is configured to supply power to the additional motor (see Figure 1B).
Having the VSD of Norbeck coupled to an additional motor would provide the benefit of allowing the system to have multiple compressors, thereby increasing the compressor output of the system without duplicating the number of VSD & controllers.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VSD of Norbeck (as previously modified) to drive an additional motor (as taught by Schnetzka) to allow the single VSD to drive multiple compressors.
Regarding Claim 15, Norbeck in view of Wu, Farr & Schnetzka teaches the invention as disclosed above in Claim 14, wherein Norbeck (as modified by Wu, Farr & Schnetzka) further teaches:  wherein the controller (Norbeck: 108 or 406) is configured to establish an electrical connection between the additional motor (Norbeck was modified to have their VSD coupled to  and the first secondary winding (Norbeck was modified to have their VSD comprise a first & second secondary winding, as taught by Wu) when an electrical connection between the motor and the secondary winding is established (Norbeck was modified by Farr to have isolation switches installed in the circuitry to allow greater control over the flow path of the power as it is supplied to the motors.  When Norbeck was modified by Schnetzka in view of Claim 14 to have an additional motor, this would result in the system of Norbeck as also having the necessary electrical connections and switches incorporated into the lines that electrically connect the VSD to the motor.  For guidance, the examiner refers to Figure 1 of Farr which shows how a plurality of electric motors (4A-E) are each electrically connected to a single reduced voltage starter device (14), which is equivalent to the power controller device (404) of Norbeck, AND each motor is electrically connected such that power can bypass the reduced voltage starter device (see Figure 1) where a plurality of switches (16) disposed throughout the system allows each motor to receive power either through the bypass line OR through the reduced voltage starter device (For example, the first motor (4A) in Farr can receive power through the secondary bus (12) & the motor select line (24A) by closing the switches on those lines and opening the switch on the bypass line (20A) while the second motor (4B) can receive power through the main bus (10) by closing the switch on the bypass line (20B) and opening the switch on at least the second motor select line (24B).  PLEASE NOTE, the claim also simply refers that the controller is “configured to” establish the electrical connection described.  Since the term “configured to” merely requires that the controller is CAPABLE OF performing the claimed limitation, as long as the controller of Norbeck (as modified) was configured in such a way that it would be capable of having the additional motor 
Regarding Claim 20, Norbeck in view of Wu & Farr teaches the method as disclosed above in Claim 17, wherein Norbeck, Wu & Farr all fail to teach:  comprising: 
monitoring an additional voltage demand of an additional motor, wherein the VSD is coupled to the additional motor and configured to supply power to the additional motor; 
supplying a third power to the additional motor from the first secondary winding of the VSD when the additional voltage demand of the additional motor is below an additional threshold and when the second power is supplied to the motor from the second secondary winding; and 
supplying a fourth power to the additional motor from the second secondary winding of the VSD when the additional voltage demand of the additional motor is at or above the additional threshold.
HOWEVER, Schnetzka does teach a variable speed drive for suppling power from an AC power source to a motor (see Figure 1B), the VSD comprising a bypass line (see Figure 4), where the system comprises a motor AND an additional motor (106; Figure 1B; both motors are identified with the same reference character), wherein the VSD (104) is coupled to the additional motor and is configured to supply power to the additional motor (see Figure 1B).  PLEASE NOTE, that in Norbeck they system is designed such that a reduced power is supplied to the motor through the power controller device during start-up until the motor reaches normal operation which results in the VSD as activating the necessary switches to then have the power bypass the power controller device and supply power directly to the motor (see Figure 2C & Paragraphs 48-49).  This provides the benefit of reducing the amount of heat generated (and the amount of cooling required) in the VSD when compared to operating the power controller device for both start-up & 
Having the VSD of Norbeck coupled to an additional motor would provide the benefit of allowing the system to have multiple compressors, thereby increasing the compressor output of the system without duplicating the number of VSD & controllers.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VSD of Norbeck (as modified in view of the previous claims) to drive an additional motor (as taught by Schnetzka) to allow the single VSD to drive multiple compressors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746                                                                                                                                                                                                        /DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746